Citation Nr: 0421114	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  01-00 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for bipolar disorder, 
currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


REMAND

The veteran had active duty from March 1981 to February 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In a statement in support of claim dated in June 2001, the 
veteran requested a videoconference hearing before the Board 
and personal hearing before a decision review officer (DRO) 
at the RO.  In April 2003, the veteran was provided a 
personal hearing before a DRO at the RO.  Although in 
certifying the case to the Board, the RO indicated the 
veteran withdrew his request for a hearing before the Board, 
the evidence does not include any documentation of that 
withdrawal.   Under these circumstances, the requested 
hearing should be scheduled.  38 C.F.R. § 20.700(a) (2003).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC, for the following development:


Schedule the veteran for a 
videoconference hearing before the Board 
at the RO in accordance with applicable 
law.  

Thereafter, the case is to be returned to the Board following 
appropriate appellate procedure.  The purpose of this REMAND 
is to afford due process. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





